Citation Nr: 0613742	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-40 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-phlebitis of 
the right leg.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1966 to 
January 1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

A video conference hearing was held before the undersigned 
Veterans Law Judge in December 2005.  The transcript of the 
hearing is of record.  

At the hearing, the veteran was represented by an attorney.  
However, the veteran has not executed a power of attorney in 
favor of that attorney, for the purposes of representation in 
aspects of this appeal, other than for the purpose of 
representation at the hearing.  Accordingly, he remains 
unrepresented in this appeal.

The decision below addresses the issue of service connection 
for post-phlebitis of the right leg.  By contrast, the issue 
of the sufficiency of evidence to reopen a claim of service 
connection for hearing loss is being REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence linking any post-phlebitis of 
the right leg now present to military service.  


CONCLUSION OF LAW

Post-phlebitis of the right leg was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of June 2003 letter 
from the RO to the appellant that was issued in connection 
with the RO's initial decision from which this appeal arose.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence. 

Note also that the June 2003 VCAA letter from the RO advising 
the claimant of his rights and responsibilities in VA's 
claims process predated the RO's July 2003 decision initially 
adjudicating his claim.  So the VCAA letter complied with the 
sequence of events (i.e., VCAA letter before initial 
adjudication) stipulated in decisions promulgated by the 
United States Court of Appeals for Veterans Claims.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in his possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's June 2003 letter informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  In addition, the October 2004 statement 
of the case contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), which includes such notice.  Under these 
circumstances, the Board is satisfied that the appellant has 
been adequately informed of the need to submit relevant 
evidence in his possession. 

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  The veteran 
has not identified records from private treatment providers 
that must be obtained.  There is no indication that any 
pertinent evidence was not received, which is obtainable.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran contends that he injured his right leg, while in 
airborne training during the summer of 1966, and later 
reinjured the leg in sports.  He claims that he experienced 
swelling of the leg and had to be hospitalized for drainage 
of a hematoma.  He asserts that he has experienced recurrent 
problems with the right leg since service.

Service medical records disclose the veteran was hospitalized 
in early August 1966 after reportedly injuring the leg during 
jump training.  He indicated that leg swelling had gone down 
after that injury, but had recurred following trauma to the 
leg in a football game the day before admission to the 
hospital.  The assessment was that he had a hematoma of the 
right leg.  Incision and drainage of the hematoma was 
performed.  The postoperative course was unremarkable, and he 
was returned to duty in late August 1966.

There were no documented recurrences of right leg symptoms 
during service.   At the November 1967 separation physical 
examination, there were no complaints or findings with 
respect to defects of the right leg. 

The first postservice medical evidence with respect to the 
right leg is the report of an orthopedic examination 
performed by VA in May 1990.  The veteran referred to the 
injury to the right leg in jump school during service, to the 
reinjury while playing football, and subsequent swelling, 
followed by the hospitalization for treatment of the right 
leg hematoma.  He reported having sustained a fracture two 
years before and to having been treated with an 
intramedullary rod.  He indicated having pain and swelling of 
the right leg since that injury.  

Clinical inspection of the leg was performed.  The diagnosis 
was scar secondary to incision and drainage of hematoma of 
the right leg.  It was the examiner's opinion that problems 
with the veteran's right leg were the result of a fracture of 
the right tibia and fibula that had occurred about two years 
before, and had been treated with an intramedullary rod.  

The veteran was examined at a VA vascular laboratory in 
August 1992.  The impression was valvular incompetence of the 
right leg distal venous system.

The veteran has provided no competent evidence that the 
trauma-induced hematoma of the right leg during service was 
productive of chronic residual disability.  In fact, a VA 
orthopedist specifically determined that current right leg 
impairment was referable to a fracture of the right leg 
sustained many years after the veteran had completed military 
service.  As well, there is no medical opinion in the record 
linking venous incompetence of the right leg to the veteran's 
military service.

The veteran's unsubstantiated lay assertion is the only 
evidence linking a current right leg disorder, claimed as 
post-phlebitis, with an event or occurrence of military 
service.  There is no indication from the record that he has 
medical training or expertise.  As a lay person, he is not 
competent to offer a medical opinion regarding the diagnosis 
or etiology of a disorder.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

For the reasons discussed above, the claim for service 
connection for post-phlebitis of the right leg must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 

ORDER

Service connection for post-phlebitis of the right leg is 
denied.


REMAND

At the veteran's personal hearing, he testified that a chief 
of audiology at a VA medical center had related his hearing 
loss to military service.  He referred to a letter, dated 
December 7, 2005, in which the audiologist stated it was at 
least as likely as not that the veteran's hearing loss 
developed as a result of exposure to noise from mortars, 
tanks and aircraft engines.  VA's duty to assist includes 
obtaining and developing available facts and evidence to 
support a veteran's claim.  Littke v. Derwinski, 1 Vet. App. 
90 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a copy of any letter regarding 
the veteran's hearing loss, prepared on 
or about December 7, 2005, by the chief 
of audiology and speech pathology at the 
Department of Veterans Affairs Medical 
Center (VAMC), Biloxi, Mississippi.  As 
well, any clinical records of the 
veteran's care, since May 2005, should be 
obtained from both the VAMC, Gulfport, 
Mississippi and the VAMC Biloxi, 
Mississippi.  Once obtained, these 
records should be associated with the 
other evidence in the claims folder.

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the claimant's satisfaction, 
send the veteran and his representative 
an appropriate supplemental statement of 
the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


